DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 9/2/2022 amended claim 3.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejections over Smith, Smith in view of Hofmann and Smith in view of Huang from the office action mailed 6/2/2022; therefore these rejections are maintained below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2022 was filed after the mailing date of the non-final office action on 6/2/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Patent Application Publication No. 2007/0010607 (hereinafter referred to as Smith).  
Regarding claims 1, 5-10 and 14, Smith discloses a tire dressing composition (as recited in claims 1 and 14) (Para. [0003]) comprising:  1 to 50 wt% of a nonsilicone glass imparting component, such as, homopolymers of polybutylene having a molecular weight of 1,000 to 50,000 (polybutene as recited in claims 1, 14 and reads on claims 5 and 9-10; especially formula 3 of claim 9) (Para. [0019]-[0022]), 0.2 to about 2 wt% of a wetting agent (wetting agent as recited in claims 1, 14 and reads on claim 8) (Para. [0028]-[0048]), 0.5 to 40 wt% of a carrier component which includes cumene petroleum distillate (petroleum distillate as recited in claim 1) or at least about 70% water (as recited in claim 14) (Para. [0023])-[0027]), a polysiloxane drying agent (polysiloxane defoamer as recited in claims 6-7) (Para. [0052]), and a surfactant (as recited in claim 14) (see Example 1/Para. [0080]).      
Smith further discloses in paragraph 0049 that a thickening agent can be added to the composition in order to achieve the desired viscosity for the composition.  In this regard Smith differs from claim 1 in that Smith does not disclose an embodiment comprising all three components of claim 1.  
It is the position of the examiner that one of ordinary skill in the art at the time of the invention would immediately envisage the composition of claim 1 from the disclosure of Smith (as discussed above) with a reasonable expectation of success.   

Regarding claims 12-13, Smith discloses all the limitations discussed above and further discloses the composition being used for increasing the gloss value of a surface.  It is therefore the position of the examiner that the composition of Smith inherently reads on claims 12-13.  
Regarding claims 15-19, see discussion above. 

Claim Rejections - 35 USC § 103
7.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hofmann, US Patent No. 3,223,134 (hereinafter referred to as Hoffman).   
Regarding claims 2-4, Smith discloses all the limitations discussed above including petroleum distillates.  Smith does not, however, explicitly disclose the hydrotreated light paraffinic distillates as recited in claim 2.  
Hoffman discloses compositions for use in tires comprising an oily softening agent, such as, Circo Light Oil as a light petroleum distillate (Col. 9/L. 1-73).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the oils of Hofmann in the composition of Smith as it is a simple substitution of one known element for another to obtain predictable results.  
   
Claim Rejections - 35 USC § 103
8.	Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Huang, US Patent Application Publication No. 2014/0113079 (hereinafter referred to as Huang). 
Regarding claims 11 and 20, Smith discloses all the limitations discussed above including nonionic surfactant wetting agents.  Smith does not, however, explicitly disclose the wetting agents enumerated in claims 11 and 20.  
Huang discloses a tire dressing composition is provided that includes at least one silicone fluid having a viscosity of between 40 and 500,000 cSt at room temperature.  An amine functionalized silicone fluid having a viscosity of between 40 and 500,000 cSt at room temperature is also present.  A thickener is present to yield a coating from the composition, a solvent is present in which the at least one silicone fluid and the amine functionalized silicone fluid are soluble or suspended and a surfactant, such as, nonionic polymeric fluorinated surfactants (as recited in claims 11 and 20) (Para. [0018]).  The coating producing an initial gloss of great than 200 units. A gloss of greater than 110 units is maintained for at least four weeks subsequent to the application under normal vehicle operation conditions (as recited in claims 12-13) (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the surfactants of Huang in the composition of Smith as it is a simple substitution of one known element for another to obtain predictable results.  

Response to Arguments
9.	Applicants’ arguments filed 9/2/2022 regarding claims 1-20 have been fully considered and are not persuasive.  
	Applicants argue that Smith is not a proper reference in an obviousness rejection.  This argument is not persuasive.  The Smith reference explicitly discloses all the compositional components of instant claim 1.  Smith discloses the presence of a thickening agent in paragraph 0048, for use in the lubricant composition disclosed therein, wherein the thickener helps control the viscometric properties of the composition.  It is the position of the examiner that as Smith discloses the compounds of instant claim 1 that Smith inherently discloses all the compositional properties of the claimed composition.  
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771